842 F.2d 334
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William WASHINGTON, Sr., Plaintiff-Appellant,v.Robert BROWN, Dr. Irvin, Dr. Rao, R. Redman, AssistantWarden Cross, R.N.A.C. Pugh, and R.N. Budzinski,Defendants-Appellees.
No. 87-1764.
United States Court of Appeals, Sixth Circuit.
March 22, 1988.

1
Before MILBURN and BOGGS, Circuit Judges and ALDRICH, District Judge.*

ORDER

2
Plaintiff appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff claimed that defendants' inadequate medical treatment amounted to deliberate indifference and cruel and unusual punishment in violation of the eighth amendment.


4
Upon consideration, we conclude that plaintiff's failure to file any objections to the magistrate's report and recommendation constituted a waiver of his right to appeal.   See Thomas v. Arn, 474 U.S. 140 (1985);  Smith v. Detroit Fed'n of Teachers Local 231, 829 F.2d 1370 (6th Cir.1987);  Wright v. Holbrook, 794 F.2d 1152 (6th Cir.1986);  Wilson v. McMacken, 786 F.2d 216 (6th Cir.1986).


5
The district court's judgment is accordingly affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation